—Motion to renew motion for change of venue denied. Memorandum: The motion of defendant to renew his prior motion for a change of venue is denied. Defendant has failed to show that pretrial publicity has permeated the community to the extent that it is impossible for defendant to obtain a fair and impartial trial (see, People v Ryan, 151 AD2d 528, 529). Further, we reject as speculative defendant’s contention that members of the jury may experience delayed recall. Present — Green, J. P., Pine, Wisner, Pigott, Jr., and Callahan, JJ. (Filed Oct. 4, 1999.)